[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR CONTEMPT MOTION #152
Pursuant to stipulation and court order both dated August 9, 1999, the Defendant was required to provide to Plaintiff documentation, on or before August 13, 1999, demonstrating the existence of medical, hospitalization and dental insurance in effect for the Plaintiff and minor child including plan descriptions, claim forms and prescription cards. Other than a few pages summarizing coverage, and one dental claim form provided three days before the hearing, the Defendant has not provided any documentation, health insurance cards, and/or prescription cards demonstrating the existence of medical, hospitalization and/or dental insurance in effect.
The Plaintiff made efforts to obtain this information by calling the "800 umber" shown on the two page summary sheet and by calling Defendant's employer. She repeatedly was referred back either to the Defendant's employer or to the Defendant.
The Defendant's excuses evidence a total lack of good faith and a willful violation of the order. He claims that he needed, but did not have, the Plaintiff's social security number. Defendant had this information, but even if he did not this information was available, with little or no effort, from his own records, from tax returns, or from the Plaintiff or her attorney.
Defendant also claims that the Plaintiff was required, but failed, to choose a primary care physician from the carrier's approved list. However, Defendant never informed her this was necessary and never provided a list of doctors available. CT Page 13302 Defendant was required to provide proof to Plaintiff that the required coverage was in effect. He willfully and intentionally failed to fulfill his obligation as required.
The Court finds the Defendant in contempt for his willful failure to comply with the court's order and orders the following:
    1. Defendant shall immediately provide documentation of medical hospitalization and dental insurance currently in effect for the Plaintiff and minor child including plan descriptions, claim forms and prescription cards; and
    2. Defendant shall reimburse Plaintiff for any and all uninsured and un-reimbursed medical, hospitalization and dental bills which have been paid by the Plaintiff since August 9, 1999; and
    3. Defendant shall pay any and all uninsured and un-reimbursed outstanding medical, hospitalization and dental bills from August 9, 1999 and thereafter;
    4. Defendant is ordered to pay to the Plaintiff the sum of $600 as attorney's fees for prosecution of this motion. Said payment to be on or before December 1, 1999.
HILLER, J.